458 F.2d 511
Wendell Asbury BRUCE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 71-1345.
United States Court of Appeals,Fourth Circuit.
Argued May 9, 1972.Decided May 15, 1972.

Jack F. McGuinn, Columbia, S. C.  (Court-appointed counsel), for appellant.
Robert G. Clawson, Jr., Asst. U. S. Atty.  (John K. Grisso, U. S. Atty., on brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
In a previous appeal we remanded this case to the district court for a full evidentiary hearing to determine whether defendant, who was convicted for refusing to report for induction, was ordered to report for induction illegally, in that the order was accelerated by reason of his delinquency.  Bruce v. United States, 448 F.2d 21 (4 Cir. 1971).  We find no error in the district court's factual determination that defendant's induction had not been accelerated.


2
We find no merit in defendant's other contentions on which decision was reserved in the prior appeal.


3
Affirmed.